PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/017,705
Filing Date: 25 Jun 2018
Appellant(s): Solis et al.



__________________
Matthew C. Henwood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,334,899 to McConnell in view of US Patent Publication Number 2014/0335773 A1 to Takahashi.


a housing (McConnell: Figure 2, item 12 with corridor 26 having first end [top side of 12] and second end [bottom side of 12 with Item 38]) including a corridor between a first end and a second end of the housing, wherein the housing is configured to fluidly couple with a duct (McConnell: Col. 3, lines 13-14);
a core McConnell: Figure 2, Items 44 & 40 form core with blades 52) disposed within the corridor and comprising a plurality of blades configured to guide fluid flow through the housing; 
a first portion of the plurality of blades slanted in a first direction at a first non-perpendicular angle relative to a corridor axis, wherein the first portion of the plurality of blades are spaced relative to one another to form a first plurality of channels that partially pass through the housing (McConnell: Figure 4, Item 52 are slanted relative to horizontal axis forming a plurality of channels). 
McConnell does not teach a second portion of the plurality of blades slanted in a second direction that is substantially opposite the first direction at a second non-perpendicular angle relative to the corridor axis, wherein the second portion of the plurality of blades are spaced relative to one another to form a second plurality of channels that partially pass through the housing; and 
wherein the first and second plurality of channels are arranged such that a line of sight from the first end to the second end of the housing is obstructed.
However, Takahashi teaches a second portion of the plurality of blades (Takahashi: Figure 6, Item 98 are slanted opposite first portion forming second channels) slanted in a second direction that is substantially opposite the first direction at a second non-perpendicular angle relative to the corridor axis, wherein the second portion of the plurality of blades are spaced relative to one another to form a second plurality of channels that partially pass through the housing; and 
wherein the first and second plurality of channels are arranged such that a line of sight from the first end to the second end of the housing is obstructed (Takahashi: Figure 6, at no angle can the internal structure be viewed).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of McConnell by adding a second portion of the blades with a symmetrical angle to block a line of sight as taught by Takahashi, with a reasonable expectation of 

B) As per Claim 2, McConnell in view of Takahashi teaches that each channel of the first plurality of channels comprises an inlet adjacent to the first end (McConnell: Figure 4, left side of Item 52 is inlet; grille used with return air system [Col. 1, lines 21-22, 34-35) and each channel of the second plurality of channels comprise an outlet adjacent to the second end (Takahashi: Figure 6, top of Items 98 is outlet to return air system best shown in Figure 1).

C) As per Claim 3, McConnell in view of Takahashi teaches that the first non-perpendicular angle and the second non-perpendicular angle are between approximately 30 degrees and 50 degrees (McConnell: Col. 3, lines 54-56; and in combination with Takahashi: Paragraph 0036, lines 5-6; both set to same amount of 45 degrees as per McConnell).

D) As per Claim 4, McConnell in view of Takahashi teaches that the first non- perpendicular angle and the second non-perpendicular angle are the same (Takahashi: Paragraph 0036, lines 5-6; both set to same amount).

E) As per Claim 5, McConnell in view of Takahashi teaches that the core comprises a first core component including the first portion of the plurality of blades and a second core component abutting the first core component and including the second portion of the plurality of blades (Takahashi: Figure 6, first component of bottom blades abuts second component of top portion of blades).

F) As per Claim 6, McConnell in view of Takahashi teaches that a fastener (McConnell: Figure 2, Item 22) positioned along the corridor and configured to secure the core within the housing.

 a flange disposed at the first end (McConnell: Figure 3, Item 56).

H) As per Claim 8, McConnell in view of Takahashi teaches that the core is removably coupled to the housing (McConnell: Figure 2, Item 16 is removable via couplers 20 & 22).


Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Takahashi as applied to claim 1 above, and further in view of US Patent Number 5,601,485 to Gigola.

A) As per Claim 25, McConnell in view of Takahashi teaches all the limitations except that the plurality of blades is a first plurality of blades, and wherein the core comprises a second plurality of blades arranged in a cross-wise configuration with the first plurality of blades to form a grid pattern.
However, Gigola teaches the plurality of blades is a first plurality of blades, and wherein the core comprises a second plurality of blades (Gigola: vertical plates numbered Item 15 in Figure 3 but correctly labeled Item 3 in Figure 1 form cross pattern with perpendicular Items 5) arranged in a cross-wise configuration with the first plurality of blades to form a grid pattern.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of McConnell in view of Takahashi by adding a second plurality of blades to form a grid, as taught by Gigola, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified McConnell in view of Takahashi with these aforementioned teachings of Gigola with the motivation of further preventing light and there sight through the louver system from all angles more evenly.

B) As per Claim 26, McConnell in view of Takahashi and Gigola teaches that each blade of the first plurality of blades extends in a first direction, each blade of the second plurality of blades extends in a second direction, and the first and second directions are perpendicular to one another (Gigola: vertical 

C) As per Claim 27, McConnell in view of Takahashi and Gigola teaches that the second plurality of blades arranged in the cross-wise configuration with the first plurality of blades form a plurality of deviated channels, wherein each deviated channel of the plurality of deviated channels comprises at least one channel of the first plurality of channels and at least one channel of the second plurality of channels (Gigola: vertical plates numbered Item 15 in Figure 3 but correctly labeled Item 3 in Figure 1 form cross pattern with perpendicular Items 5).


(2) Response to Argument
Appellant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
A) The Appellant asserts that the combination of McConnell and Takahashi because Takahashi teaches away from the structure cited in Figure 6 because it increases air flow noises. The Examiner respectfully disagrees. The motivation to combine is not related to the airflow noise generated by louver systems, but the ability to see through and prevent light through the louvers. Just because there are downsides to certainly structures does not mean that there is no motivation to use those structures to solve different problems. In this case, Takahashi teaches that it is known in the art to have the two portions of blades as shown in Figure 6, which fully blocks a line of sight through the grille. Therefore, the motivation to combine is proper.
B) The Appellant asserts that the combination of McConnell and Takahashi teaches away from the purpose of McConnell because it would no longer be possible to manually remove the vent using the louvers as a handle. The Appellant specifically notes that it would not be possible to insert fingers through the tight bend between the two portions of the blades. The Examiner respectfully disagrees. The width between the louvers remains unchanged with the combination and fingers would still be able to reach in between the louvers and pull back to pop out the vent cover assembly. The Examiner notes that the user does not stick their fingers completely through the louvers to grasp the backs of the louvers, and certainly 
C) The Appellant asserts that Takahashi does not teach a first core component and a second core component, but instead teaches a single bar bent in the center. The Examiner respectfully disagrees. There is nowhere in the claim language that necessitates the two core components not being integral. In fact, they must be abutting each other. In Takahashi, the two sides of each bent bar form the two different core components and therefore the relatively broad claim language is met and the rejection is proper.
D) The Appellant asserts that the combination of McConnell with Gigola is improper because the teachings of Gigola teach away from the purpose of McConnell of allow the louvers to be a handle to all a tool-free removal of the vent cover assembly. The Examiner respectfully disagrees. As stated above, the manner of grasping the louvers does not involve sticking the fingers all the way through the louvers to grasp the backs of the louvers because, as shown in Figure 4 of McConnell, the filter is directly abutting the back and it is not necessary to insert the fingers that far back to get the grip needed to pull the cover off. In a similar way, the cross-wise perpendicular plurality of louvers taught by Gigola do not change the method of grasping the louvers to pull the cover off. One of ordinary skill in the art with the respective teachings of McConnell and Gigola would be able to create a louver system such that there is still space to fit fingers between the louvers to grab and pull (for example, spacing the perpendicular louvers approximately the same distance apart as the first plurality of louvers such that a finger is capable of fitting between them. Therefore, the rejection is proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Allen R Schult/Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                             /HELENA KOSANOVIC/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.